Case: 4:18-cv-00389-MTS Doc. #: 108 Filed: 02/12/21 Page: 1 of 3 PageID #: 833




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RODNEY BROWN,                                  )
                                               )
        Plaintiff,                             )
                                               )       Cause No. 4:18-CV-389-MTS
v.                                             )
                                               )
CITY OF ST. LOUIS, et al.                      )
                                               )
        Defendants.                            )
                                               )

                     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        COME NOW Defendants Matthew Boettigheimer, Steven Korte, Joseph Steiger, Phil

Harden (referred to herein collectively as the “Individual Defendants”) and the City of St. Louis

(“City”), and pursuant to Rule 56 of the Federal Rules of Civil Procedure, move this Court to

grant summary judgment in their favor on all counts of Plaintiff’s Second Amended Complaint.

Doc. 94. In support of this motion, Defendants state as follows:

     1. In this suit, Plaintiff Rodney Brown (“Plaintiff”) alleges various constitutional violations

        and state law tort claims stemming from his arrest for a municipal peace disturbance

        violation by City police officers in 2016.

     2. Plaintiff’s § 1983 claims in Counts I-III against the Individual Defendants fail because

        Plaintiff’s Constitutional rights were not violated in that probable cause existed for his

        arrest. Joseph v. Allen, 712 F.3d 1222, 1226 (8th Cir. 2013).

     3. Plaintiff’s § 1983 claims in Counts I-III against the Individual Defendants further fail

        because there is no genuine issue of material fact that they are protected by qualified

        immunity because they did not violate clearly established statutory or constitutional



                                                   1
Case: 4:18-cv-00389-MTS Doc. #: 108 Filed: 02/12/21 Page: 2 of 3 PageID #: 834




       rights of which a reasonable person would have known. Pearson v. Callahan, 555 U.S.

       223, 231 (2009).

   4. The § 1983 Monell municipal policy claim in Count IV against the City also fails because

       there is no genuine issue of material fact that the City did not have an unconstitutional

       policy, practice or custom that caused Plaintiff’s constitutional rights to be violated. Bell

       Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

   5. The Monell municipal policy claim against the City further fails because there is no

       genuine issue of material fact that the Individual Defendants did not violate Plaintiff’s

       Constitutional rights. See e.g., City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)

       (per curiam).

   6. Plaintiff’s state law tort claims in Counts V and VI also fail because probable cause

       existed for Plaintiff’s arrest and because the Individual Defendants are entitled to official

       immunity. McLean v. Gordon, 548 F.3d 613, 617 (8th Cir. 2008); Kanagawa v. State,

       685 S.W.2d 831, 835 (Mo. banc 1985).

   7. Finally, Plaintiff’s purported state law Constitutional claim in Count VII fails because

       there is no private right of action permitting suits for monetary damages by private

       individuals resulting from violations of the Missouri Constitution. Moss v. City of Arnold,

       2015 WL 630374, at *4-*5 (E.D. Mo. Feb. 13, 2015).

       Defendants’ Memorandum in Support of Their Motion for Summary Judgment and

Statement of Uncontroverted Material Facts are filed along with this Motion.

     WHEREFORE, Defendants respectfully request that this Court grant summary judgment in

their favor on all remaining counts in Plaintiff’s Second Amended Complaint as there is no genuine




                                                 2
Case: 4:18-cv-00389-MTS Doc. #: 108 Filed: 02/12/21 Page: 3 of 3 PageID #: 835




issues of material fact to support any of Plaintiffs’ allegations, and Defendants request that this

Court grant any further relief the Court deems just and proper.

                                                    Respectfully submitted,

                                                    MICHAEL A. GARVIN,
                                                    CITY COUNSELOR


                                               By: /s/ Erin K. McGowan
                                                  Erin K. McGowan #64020MO
                                                  1200 Market Street, Room 314
                                                  City Hall
                                                  St. Louis, MO 63103
                                                  (314) 622-3361
                                                  (314) 622-4956 fax
                                                  McGowanE@stlouis-mo.gov
                                                  Attorney for Matthew Boettigheimer,
                                                  Steven Korte, Joseph Steiger, Phil Harden,
                                                  and City of St. Louis


                                CERTIFICATE OF SERVICE

       I hereby certify this Motion was electronically filed with the Court on this 12th day of
February 2021 for service by means of Notice of Electronic Filing upon all attorneys of record.

                                                     /s/ Erin K. McGowan




                                                3
